DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 05/23/2022:
Claims 1-3, 6, 8, 9-10 and 16 are currently examined.  
Claims 4-5 and 7 are cancelled.
Claim 16 is newly added.
Claims 11-15 are withdrawn.
The objection to the specification is withdrawn in light of the amendment.
The 112(b) rejection to claims 2 and 7 is withdrawn in light of the amendment.

Claim Objections


Claims 4-5 and 7 are objected to because the changes in the amended claims (i.e., cancellation of the claims) do not illustrate the markings to show the changes (see MPEP 714.II.C.(D)).  Examiner suggests deleting the claims so as to show that the claims are cancelled (i.e., “Claim 4-5. (canceled)”… “Claim 7. (canceled)”). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koslowski et al. (DE-19627250-A1, with reference to the machine translation)(“Koslowski” hereinafter), as evidenced by Libretexts (13.6: Humidity, Evaporation, and Boiling)(“Libretexts” hereinafter) with respect to claim 6.

Regarding claim 1, Koslowski teaches a method for stabilizing stucco (see Koslowski at [0008] teaching the object of the disclosure is to create a method… which makes it possible to practically produce anhydrite III or to obtain anhydrite-III mixed phase-free calcium sulfate β-hemihydrate, and see Koslowski at [0006] teaching for the production of modern building materials such as gypsum plaster, it is necessary to produce calcined products… which are characterized by high phase purity (especially as far as possible free of calcium sulphate dihydrate), uniformity and stability), wherein a method to produce anhydrite III or to obtain anhydrite-III mixed phase-free calcium sulfate β-hemihydrate is taken to meet the claimed method for stabilizing stucco), wherein
a fresh stucco is provided at a temperature of at least 50oC (see Koslowski at [0010] teaching after finely divided calcium sulfate dihydrate… has been partially dewatered in a calcining unit… and the calcined material has been cooled if necessary, and see Koslowski at [0011] teaching the calcined material… can also first be cooled to a temperature in the range from about 40 to 70o C), wherein the calcined material is taken to meet the claimed fresh stucco;
water is added to the fresh stucco to obtain moistened stucco (see Koslowski at [0010] teaching the calcined material is brought… under a steam-laden atmosphere having a water vapor partial pressure sufficient to result in substantial phase purity with respect to calcium sulfate β-hemihydrate), wherein steam-laden atmosphere having a water vapor partial pressure is taken to meet the claimed water is added to the fresh stucco to obtain moistened stucco because it would be obvious to one skilled in the art that the calcined material will be moistened after exposure to steam, and
the moistened stucco is maintained at a temperature of at least 50o C and less than 100o C for a time interval of at least 30 min and less than 24 hours to obtain a stabilized stucco (see Koslowski at [0010] teaching the calcined material is brought to a temperature of about 40 to 70o C, and at this temperature for a period of about 10 minutes to 120 minutes (or 2 hours)… to result in substantial phase purity with respect to calcium sulfate β-hemihydrate).

With regard to the above temperature and time ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 3, Koslowski teaches the limitations as applied to claim 1 above, and Koslowski further teaches wherein the water is provided in vapor form (see Koslowski at [0010] teaching the calcined material is brought… under a steam-laden atmosphere having a water vapor partial pressure sufficient to result in substantial phase purity with respect to calcium sulfate β-hemihydrate), wherein steam is taken to meet the claimed wherein the water is provided in vapor form.

Regarding claim 6, Koslowski teaches the limitations as applied to claim 1 above, and Koslowski further teaches the calcined material is brought… under a steam-laden atmosphere having a water vapor partial pressure sufficient to result in substantial phase purity with respect to calcium sulfate β-hemihydrate… in particular, the water vapor partial pressure is between about 30% and 90% of the maximum value of the water vapor partial pressure at the holding temperature (see Koslowski at [0010]), wherein the water vapor partial pressure is taken to meet the claimed rel. humidity because the two are related as evidenced by Libretexts (see Libretexts at page 1, paragraph 1, sentence 2 evidencing relative humidity tells us how much water vapor is in the air compared with the maximum possible, and see Libretexts at page 2, paragraph 2 evidencing that relative humidity is related to the partial pressure of water vapor in the air… the amount of water in air is determined by the vapor pressure of water).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the relative humidity and water vapor partial pressure is appreciated as a result-effective variable that affects the phase purity with respect to calcium sulfate β-hemihydrate and would have been obvious to optimize so as to result in substantial phase purity with respect to calcium sulfate β-hemihydrate.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koslowski as applied to claim 1 above, and further in view of O’Neill (US 4,201,595, cited in the previous office action) (“O’Neill” hereinafter).

Regarding claims 2 and 16, Koslowski teaches the limitations as applied to claim 1 above, and as mentioned Koslowski teaches the calcined material is brought… under a steam-laden atmosphere having a water vapor partial pressure sufficient to result in substantial phase purity with respect to calcium sulfate β-hemihydrate (see Koslowski at [0010]).
However, Koslowski does not explicitly teach wherein water is added to the fresh stucco in an amount such that the stabilized stucco contains free moisture in an amount of 0.2 to 5 wt.% based on the weight of the stabilized stucco.
Like Koslowski, O’Neill also teaches use of steam in a process of treating calcined material (see O’Neill at C2 L61-65 teaching a process for continuously treating calcined gypsum to produce a healed calcium sulfate hemihydrate having the property of lowered water demand, which provides significant energy savings in the manufacture of gypsum wallboard, and see O’Neill at C4 L52-56 teaching any method to provide a limited and small amount of free water on the surface of the calcined gypsum may be employed… the water addition may also be carried out by adding steam).
O’Neill also teaches that maximum effectiveness of water demand reduction appears to be accomplished upon incorporation of about 3% of free water into the calcined gypsum but this may vary depending upon the temperature and properties of the calcined gypsum (see O’Neill at C4 L28-32).  The incorporation of about 3% of free water into the calcined gypsum is taken to meet the claimed range amount of 0.2 to 5 wt.% based on the weight of the stabilized stucco (claim 2) because about 3% of free water is incorporated in the calcined gypsum during the water treatment, forming the healed or stabilized gypsum or stucco.
Additionally, calcined gypsum material which has good inherent strength development characteristics and that has been treated with a small amount of water (1-3% by weight) generally requires less increase in surface area for full or nearly full strength recoupment (see O’Neill at C6 L44-49), wherein the small amount of water, 1-3% by weight, is taken to meet the claimed range amount of 0.5 to 1.5 wt.% based on the weight of the stabilized stucco (claim 16).
O’Neill further teaches that the small amount of water to be added initially to the calcined gypsum material… is dependent primarily upon the degree of water demand reducing effect desired (see O’Neill at C4 L23-26).
As such, one of ordinary skill in the art would appreciate that O’Neill teaches about 3% or 1-3% by weight of free water added in the calcined gypsum after the healing (or stabilization) process so as to produce a healed calcium sulfate hemihydrate (or stucco) having the property of lowered water demand, and provide a significant energy savings in the manufacture of gypsum wallboard, and seek those advantages by incorporating about 3% or 1-3% by weight of free water in the method to produce anhydrite III or to obtain anhydrite-III mixed phase-free calcium sulfate β-hemihydrate as taught by Koslowski.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use about 3% or 1-3% by weight of free water added in the calcined gypsum after the healing (or stabilization) process as taught by O’Neill in the method to produce anhydrite III or to obtain anhydrite-III mixed phase-free calcium sulfate β-hemihydrate as taught by Koslowski so as to produce a healed stucco having a lowered water demand, and provide a significant energy savings in the manufacture of gypsum wallboard.














Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koslowski as applied to claim 1 above, and further in view of Bold (US 2008/0135072 A1, cited in the previous office action)(“Bold” hereinafter) and O’Neill.

Regarding claims 8 and 9, Koslowski teaches the limitations as applied to claim 1 above, but  Koslowski does not explicitly teach wherein a particle size D98 of the stabilized stucco is adjusted to less than 1 mm (claim 8); and wherein the stabilized stucco is ground (claim 9).
Please see claims 2 and 14 rejection, Koslowski in view of O’Neil, which is incorporated herein.  
Like Koslowski, Bold also teaches use of steam in a process of treating calcined material (see Bold at [0001] teaching post-treatment of a calcined gypsum plaster, and see Bold at [0003] teaching plaster, in this context and in the generally accepted terminology of the art, is partially dehydrated gypsum… with the potential to re-crystallize to a solid structure when mixed with an appropriate amount of water, and see Bold at [0048] teaching a process of stabilizing a calcined β-hemihydrate plaster by moistening and curing and optionally drying, and see Bold at [0051] teaching injecting… steam).
Bold further teaches generally plasters are calcined… the resulting plaster is porous… it is ordinarily called stucco or plaster of Paris… the accepted technical term is β-hemihydrate (β-HH) (see Bold at [0009]), and the art knows… how to age a plaster forcedly… the basic idea is simple: give all, or even more, of the water at once that is needed to quench the “thirst” of the plaster… the process has been called “stabilization” in the prior art (see Bold at [0024]).  Bold also teaches that every stabilizing method includes steps of moistening and curing… moistening is the trickiest part, but curing has some problems as well (see Bold at [0037]).  
Bold further teaches step h) grinding the dried product (see Bold at [0057]), which meets the claimed wherein the stabilized stucco is ground (claim 9).  And, Bold teaches that the grinding needed to get the required fineness depends largely on the nature of the raw gypsum used and the intended use of the stabilized plaster… for molding purposes as well as for plasterboard production a fineness of about d50 = 15 to 22 µm is optimal, meeting the claimed range of less than 1 mm (claim 8).  However, Bold did not explicitly teach particle size D98.
Like Bold, O’Neill also teaches grinding the stabilized plaster (see O’Neill at C3 L50-53 teaching grinding of the healed particles creates fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water), which also meets the claimed wherein the stabilized stucco is ground (claim 9).  
In summary, both Bold and O’Neill teaches that the stabilized gypsum (or stucco) may undergo grinding.  Bold teaches that the required size (i.e. d50 = 15 to 22 µm) is dependent on the nature of the raw gypsum used and the intended use of the stabilized plaster, and O’Neill teaches that grinding creates fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water.  
As such, one of ordinary skill in the art would appreciate that the stabilized gypsum (or stucco) may undergo grinding wherein the particle size D98 is less than 1 mm because the required size (i.e. d50 = 15 to 22 µm) is dependent on the nature of the raw gypsum used and the intended use of the stabilized plaster as taught by Bold, and it is advantageous to grind stabilized stucco because grinding creates fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water as taught by O’Neill.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to grind the stabilized stucco to a d50 = 15 to 22 µm as taught by Bold in the method to produce anhydrite III or anhydrite-III mixed phase-free calcium sulfate β-hemihydrate as taught by Koslowski because particle size is dependent on the nature of the raw gypsum used and the intended use of the stabilized plaster.  Additionally, it would have been obvious to try grinding the stabilized stucco to a D98 because it is advantageous to grind the stabilized stucco to create fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water as taught by O’Neill.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koslowski as applied to claim 1 above, and further in view of Bold.

Regarding claim 10, Koslowski teaches the limitations as applied to claim 1 above, but  Koslowski does not explicitly teach wherein the stabilized stucco is mixed with fresh stucco.
Please see claims 8 and 9 rejection, Koslowski in view of Bold, which is incorporated herein.
Bold also teaches that very often β-HH (or fresh stucco) has a certain percentage of AIII (see Bold at [0072]), wherein AIII is anhydrite III, a dehydrated HH with the potential of reversibly absorbing water or even vapor (see Bold at [0006]).  Bold further teaches that in contact with water, AIII rehydrates to HH… in ordinary plasters AIII plays useful role in absorbing humidity… if plaster is stored in bags, moisture diffuses from outside… by absorbing this moisture AIII acts as a buffer and prevents for a certain time the altering of the properties induced by said moisture… hot plaster stored in a silo will cool down slowly from walls… this process can induce condensation near walls (see Bold at [0072]). 
Bold teaches that a stabilized plaster has no AIII, thus if stored in silo it should be cooled down sufficiently in order to avoid condensation (see Bold at [0072]).
One of ordinary skill in the art would appreciate that Bold teaches that β-HH (or fresh stucco) with a certain percentage of AIII that can act as a buffer in absorbing humidity and prevent for a certain time the altering of the properties induced by moisture. As such, one of ordinary skill in the art would have a reasonable expectation that β-HH (or fresh stucco) with a certain percentage of AIII would absorb humidity from a condensation in a silo, and it would have been obvious to try adding a β-HH (or fresh stucco) with a certain percentage of AIII to a stabilized plaster (or stabilized stucco) that has no AIII, when it is stored in a silo, so AIII would absorb humidity from a condensation in a silo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to try adding a β-HH (or fresh stucco) with a certain percentage of AIII as taught by Bold to the anhydrite III or anhydrite-III mixed phase-free calcium sulfate β-hemihydrate as taught by Koslowski when it is stored in a silo, so AIII would absorb humidity from a condensation in a silo.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735